DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/402,093 filed 08/13/2021 in which claims 1-18 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 6 of U.S. Patent No. 11,121,849 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.
Current Application 17,402,093
Patent 11,121,849 B2
Claim 1
Claim 4
Claim 10
Claim 4
Claims 2 and 11
Claim 6


Claims 1, 2, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 6 of U.S. Patent No. 10,560,250 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.
Current Application 17,402,093
Patent 10,560,250 B2
Claim 1
Claim 4
Claim 10
Claim 4
Claims 2 and 11
Claim 6



Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9 and 10-13 of U.S. Patent No.10,291,385 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.
Current Application 17,402,093
Patent 10,291,385 B2
Claim 1
Claim 10 or Claim 1
Claim 10
Claim 10
Claims 2 and 11
Claim 11
Claims 3 and 12
Claim 12
Claims 4 and 13
Claim 13
Claims 5 and 15
Claim 5
Claims 6 and 15
Claim 6
Claims 7 and 16
Claim 7
Claims 8 and 17
Claim 8
Claims 9 and 18
Claim 9


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-9, 12, 13 and 17 of U.S. Patent No.9,876,628 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.
Current Application 17,402,093
Patent 9,876,628 B2
Claim 1
Claim 1
Claim 10
Claim 1
Claims 2 and 11
Claims 2, 12
Claims 3 and 12
Claim 17
Claims 4 and 13
Claims 4, 13
Claims 5 and 15
Claim 5
Claims 6 and 15
Claim 6
Claims 7 and 16
Claim 7
Claims 8 and 17
Claim 8
Claims 9 and 18
Claim 9






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478